DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2 and 4-8 are rejected.
	Claims 3 and 9-19 are withdrawn.


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on June 16, 2022, is acknowledged.  The election/restriction requirement also includes an election of species requirement which applicant did not respond.  A telephonic call was made to Mr. David Nigro on October 14, 2022, and he elected Species A-I directed to Figs. 3 and 5A.
	Accordingly, claims 3 and 9-19 are withdrawn from further consideration because they are drawn to non-elected inventions.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ardes (US 2012/0267293).
	With respect to claim 1, Ardes discloses a filter 1 (fluid filtration assembly), as shown in Fig. 1, having: a housing 10 having a thickness defined between an internal surface of the housing 10 and an external surface of the housing 10, as shown in Fig. 1; a ring filter insert 2 (first filter) having a first radially outer surface and a first radially inner surface, as shown in Fig. 1, the first filter 2 disposed in the housing 10, as shown in Fig.1, the first radially outer surface and the internal surface of the housing 10 defining an outer annular flow passage, as shown in the figure below; a clean side 10.2 (cavity) disposed radially inward of the first filter 2, as shown in Fig. 1; an inlet 11 (inlet pipe) in fluid communication with the outer annular flow passage, as shown in Fig. 33; a return 12 (outlet pipe) in fluid communication with the cavity 10.2 to discharge the fluid from the housing 10, as shown in Fig. 33; and a collection area, as shown in the figure below, disposed towards an end of the outer annular flow passage axially distal the inlet pipe 11 and the outlet pipe 12, as shown in Fig. 33; wherein the fluid is configured to flow radially from the outer annular flow passage through the first radially outer surface of the first filter 2 and the first radially inner surface of the first filter 2 into the cavity 10.2, and the fluid is configured to flow axially from the cavity 10.2 out the outlet pipe 12 (see paragraph 0050).
	Ardes lacks the collection area configured to collect particulate matter from the fluid.  However, this limitation has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the collection area disclosed by Ardes has the claimed structure, and therefore, it is inherent and/or obvious that it is capable of performing the intended use.  Furthermore, Ardes teaches that accumulated fluid exits through outlet 13 when the filter inset 2 is removed from the housing 10 (see paragraph 0054) and it is inherent and/of obvious that the fluid will have particulate matter since it is in the raw side of the housing.

                
    PNG
    media_image1.png
    381
    603
    media_image1.png
    Greyscale
                

With respect to claim 2, Ardes discloses wherein the thickness of the housing 10 decreases towards the collection area, as shown in the figure above.

	With respect to claim 4, Ardes discloses wherein a width of the outer annular flow passage increases towards the collection area, as shown in the figure above.  Ardes lacks wherein a width of the outer annular flow passage increases towards the collection area to augment a centrifugal force.  However, this limitation has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Ardes teaches the claimed structure and therefore it is inherent and/or obvious that it is capable of performing the intended use.

	With respect to claim 5, Ardes discloses wherein the fluid filtration assembly 1 is an oil filtration assembly and the fluid is an oil (see paragraph 0050).

	With respect to claim 6, Ardes discloses a drain plug 24, 14, proximate an end cap 22 near the collection area, as shown in Fig. 1.

	With respect to claim 7, Ardes discloses a turning vane assembly proximate the inlet pipe 11, as shown in the figure below.
             
    PNG
    media_image2.png
    406
    683
    media_image2.png
    Greyscale
                  


Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ardes (US 2012/0267293) in view of Smith et al (US 5,569,373) [hereinafter Smith].
	With respect to claim 8, Ardes lacks a second filter configured within the first filter.
	Smith discloses a filter, as shown in Fig. 2, having a filter element 12 including an outside cylindrical wall 64 (first filter) and an inside cylindrical wall 66 (second filter), as shown in Fig. 2.  The multistage filter element 12 progressively filters contaminant particles from the fluid and this helps to extend the life of the filter (see col. 5, lines 55-58).  It would have been obvious to one of ordinary skill in the art to provide the filter disclosed by Ardes with a second filter within the first filter, as taught by Smith, in order to progressively filter contaminant particles from fluid and extend the life of the filter (see col. 5, lines 55-58).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,073,053.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application is claimed in the U.S. Patent No. 11,073,053.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778